DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being obvious over Calo et al.(USAN 20160280696; 09/29/2016).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Calo et al. teach a compound of formula I

    PNG
    media_image1.png
    213
    276
    media_image1.png
    Greyscale

Where X is CR2 and  R2 is

    PNG
    media_image2.png
    33
    161
    media_image2.png
    Greyscale

R1 is halogen, cyano, alkyl, Nitro
R3 is  halogen, cyano, nitro, alkyl
R4 is halogen, alkyl, nitro
R5 is C1 alkyl
Q is Q3
The above selections renders obvious instant compound of formuIa I differing in R5 where instant R5 is hydrogen only. In the absence of unexpected showing for instant R5 being H over Calo 696 R5 being methyl, the methyl renders the instant R5 being H obvious.
Calo  ‘696 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. USAN ‘696 abstract, pages 1-2, claims.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being obvious over Calo et al.(USPN 9902704; 02/27/2018).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Calo et al. teach a compound of formula I

    PNG
    media_image3.png
    193
    298
    media_image3.png
    Greyscale


Where X is CR2 and  R2 is

    PNG
    media_image2.png
    33
    161
    media_image2.png
    Greyscale

R1 is halogen, cyano, alkyl, Nitro
R3 is  halogen, cyano, nitro, alkyl
R4 is halogen, alkyl, nitro
R5 is C1 alkyl
Q is Q1 or Q2
The above selections renders obvious instant compound of formuIa I differing in R5 where instant R5 is hydrogen only. In the absence of unexpected showing for instant R5 being H over Calo 704 R5 being methyl, the methyl renders the instant R5 being H obvious.
Calo ‘704 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN ‘704 abstract, columns 1-4, claims.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being obvious over Kordes et al.(USPN 10779540; 09/22/2020)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Kordes  et al. teach a compound of formula I


    PNG
    media_image4.png
    192
    346
    media_image4.png
    Greyscale

Q is selected from:


    PNG
    media_image5.png
    479
    363
    media_image5.png
    Greyscale

Where  

    PNG
    media_image6.png
    36
    258
    media_image6.png
    Greyscale

R1 is halogen, cyano, alkyl, Nitro
R3 is  halogen, cyano, nitro, alkyl
R4 is halogen, alkyl, nitro
R5 is C1 alkyl
Z2 is a bond
R2d and R2c are alkyl or together with N form a ring
R6  is alkyl, cycloalkyl

The above selections renders obvious instant compound of formuIa I differing in R5 where instant R5 is hydrogen only. In the absence of unexpected showing for instant R5 being H over Kordes 540 R5 being methyl, the methyl renders the instant R5 being H obvious.
Kordes ‘540 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN abstract, claims.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al.(USPN 9371315; 6/21/2016). Braun et al. teach compound of Formula l 

    PNG
    media_image7.png
    207
    323
    media_image7.png
    Greyscale

. A is CY and Y includes 

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

B is N or CH,
X is nitro, halogen, cyano, alkyl
Z is cyano, thiocyanato, halogen
W is alkyl
The above selections renders obvious instant compound of formuIa I comprising numerous selection for Y, which is R2 is equivalent to being only

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the instant claims. However, one would have to pick and choose Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the USPN ‘315. The picking and choosing to arrive at Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in USPN ‘315 renders the instant invention obvious.
Braun ‘315 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN ‘315 abstract, columns 1-3, column 10 lines 30-45, claims.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al.(USPN 9259001; 2/16/2016). Braun et al. teach compound of Formula l 

    PNG
    media_image9.png
    202
    295
    media_image9.png
    Greyscale

. A is CY and Y includes 

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

B is N or CH,
X is nitro, halogen, cyano, alkyl
Z is cyano, thiocyanato, halogen
W is alkyl
The above selections renders obvious instant compound of formuIa I comprising numerous selection for Y, which is R2 is equivalent to being only

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the instant claims. However, one would have to pick and choose Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the USPN ‘001. The picking and choosing to arrive at Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in USPN ‘001 renders the instant invention obvious.
Braun ‘001 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN ‘001 abstract, columns 1-3, column 11 lines 43-59, claims.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al.(USPN 9609863; 4/4/2017). Braun et al. teach compound of Formula l 

    PNG
    media_image9.png
    202
    295
    media_image9.png
    Greyscale

. A is CY and Y includes 

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

B is N or CH,
X is nitro, halogen, cyano, alkyl
Z is cyano, thiocyanato, halogen
W is alkyl
The above selections renders obvious instant compound of formuIa I comprising numerous selection for Y, which is R2 is equivalent to being only

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the instant claims. However, one would have to pick and choose Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the USPN ‘863. The picking and choosing to arrive at Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in USPN ‘863 renders the instant invention obvious.
Braun ‘863 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN ‘863 abstract, columns 1-3, claims.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerner-Rieping et al.(USPN 9169219; 10/27/2015). Doerner-Rieping et al. teach compound of Formula l 

    PNG
    media_image10.png
    108
    171
    media_image10.png
    Greyscale
.
A is N or CY and Y includes 

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

X is nitro, halogen, cyano, alkyl
W is alkyl
Z is 

    PNG
    media_image11.png
    286
    217
    media_image11.png
    Greyscale

B is N or CH.
The above selections renders obvious instant compound of formuIa I comprising numerous selection for Y, which is R2 is equivalent to being only

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the instant claims. However, one would have to pick and choose Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in the USPN ‘219. The picking and choosing to arrive at Y being

    PNG
    media_image8.png
    31
    141
    media_image8.png
    Greyscale

in USPN ‘219 renders the instant invention obvious.
Braun ‘219 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN ‘219 abstract, columns 2 -3, claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10779540. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN claims and instant make claims to a compound of formula


    PNG
    media_image4.png
    192
    346
    media_image4.png
    Greyscale

Where Q is selected from:


    PNG
    media_image5.png
    479
    363
    media_image5.png
    Greyscale

Where  

    PNG
    media_image6.png
    36
    258
    media_image6.png
    Greyscale

R1 is halogen, cyano, alkyl, Nitro
R3 is  halogen, cyano, nitro, alkyl
R4 is halogen, alkyl, nitro
R5 is C1 alkyl
Z2 is a bond
R2d and R2c are alkyl or together with N form a ring
R6  is alkyl, cycloalkyl

The above selections renders obvious instant compound of formuIa I differing in R5 where instant R5 is hydrogen only. In the absence of unexpected showing for instant R5 being H over Kordes 540 R5 being methyl, the methyl renders the instant R5 being H obvious.
Kordes ‘540 teaches that the compound are in herbicidal composition used in herbicidal composition and effective in method of controlling unwanted vegetation. See USPN abstract, claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616